 



EXHIBIT 10.11

         
(PACTRUST LOGO) [f09965f0996501.gif]
  2000 Wyatt Drive, Suite 7
Santa Clara, California 95054
408/588-4630 • Facsimile: 408/588-4636    

August 19, 2003

Eli Porat, CEO
Tvia, Inc.
4001 Burton Drive
Santa Clara, CA 95054

Dear Eli:

     
Re:
  Facility No. mp10 tviainc/COR
 
  4001 Burton Drive, Santa Clara, California (the “Premises”)

Enclosed is one fully executed Third Amendment to Lease for the above referenced
Premises. Please keep this original for your records.

If you have any questions, please feel free to call me at (408) 588-4630.

     
 
  Very truly yours,
 
   
 
  PACIFIC REALTY ASSOCIATES, L.P.
 
   
 
  /s/ Gregory T. Cantrell
 
   
 
  Gregory T. Cantrell
 
  Regional Property Manager

Encl.

1



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO LEASE AGREEMENT

     THIS THIRD AMENDMENT TO LEASE AGREEMENT(this “Amendment”) is made and
entered into this 27th day of June, 2003, by and between KOLL/INTEREAL BAY AREA,
a California general partnership (“Landlord”), and TVIA, Inc., a Delaware
corporation fka IGS Technologies, Inc., a California corporation (“Tenant”).

RECITALS

     This Amendment it made with reference to the following facts, intentions
and objectives:

     A. Landlord and InteGraphics System, Inc., a California corporation and
Tenant’s predecessor-in-interest, entered into that certain Mission Park
Multi-Tenant Single-Building Modified-Net Lease dated October 27,1995 (as
amended by (i) that certain First Amendment to Lease Agreement between Landlord
and Tenant dated January 15,1999 and (ii) that certain Second Amendment to Lease
Agreement between Landlord and Tenant dated May 6, 1999, the “Lease”) for
certain real property situated in the City of Santa Clara, County of Santa
Clara, State of California, which real property is commonly known as 4001 Burton
Drive, Santa Clara, California, and is more particularly described and defined
in said Lease as the “Premises”.

     B. Landlord and Tenant have agreed to further extend the term of the Lease
and to amend the Lease to provide that the Lease shall be an “industrial gross
lease” instead of a “triple net lease”. Landlord and Tenant acknowledge that the
net Monthly Rent payable under the Lease by Tenant as of the commencement of the
extended term of the Lease is based upon utilization by Tenant of that portion
of the Premises comprising approximately ten thousand (10,000) square feet and
more particularly shown in Exhibit 1 attached hereto and incorporated herein of
the Premises (the “In-Use Portion”).

     C. Accordingly, Landlord and Tenant have agreed to the modifications to the
Lease as set forth below.

     NOW, THEREFORE, in consideration of the foregoing, the receipt of which is
acknowledged, and of the mutual agreement of the parties hereto the terms and
conditions hereinafter contained, Landlord and Tenant agree as follows.

1. Effective Date; Capitalized Terms.

     Except as may be specifically set forth herein, the provisions of this
Amendment shall be effective as of the date Landlord executes this Amendment as
shown next to Landlord’s signature below (the “Effective Date”). Capitalized
terms used in this Amendment and not defined shall be deemed to have the same
meaning ascribed to them in the Lease.

2. Further Extension of Term of Lease; Net Monthly Rent.

     2.1. Additional Period. The term of the Lease currently expires on July 31,
2003. The existing term of the Lease is hereby further extended for an
additional twelve (12) months commencing on August 1, 2003 and continuing
through and including July 31, 2004 (the “Additional Period”). All references in
the Lease and is this Amendment to “Term” shall mean the existing term of the
Lease as extended through the Additional Period.

     2.2. Net Monthly Rent. Net Monthly Rent for each and every month of the
Additional Period shall be Eight Thousand Five Hundred and No/100 Dollars
($8,500,00) per month.

3. Operating Expenses Payable During Additional Period.

     Landlord and Tenant acknowledge and agree that the Lease as amended by this
Amendment is intended to be an “industrial gross lease” instead of a “triple net
lease” as of the commencement of the Additional Period. Accordingly, the Lease
is hereby modified as follows:

2



--------------------------------------------------------------------------------



 



     3.1. Additional Rent. Effective as of the commencement of the Additional
Period, Paragraph 5.B of the Lease is hereby amended in its entirety to read as
follows:

          “B. Additional Rent. Additionally, Tenant shall pay, as and with the
net Monthly Rent, Tenant’s Percentage of the estimated amount, if any, by which
Operating Expenses allocable to any calendar year subsequent to the Base Year
(as defined below) will exceed the amount of Operating Expenses allocable to the
Base Year, as adjusted from time to time, and as more specifically set forth in
Paragraph 17.C. As used herein, “Base Year” means calendar year 2003. All monies
(except Monthly Rent) required to be paid by Tenant under this Lease, including,
without limitation, Operating Expenses, shall be deemed Additional Rent.”

     3.2. Operating Expenses. Effective as of the commencement of the Additional
Period, Paragraph 17.C(i) of the Lease is hereby amended in its entirety to read
as follows:

          “(i) Tenant to Pay Increased Operating Expenses. Tenant shall pay
Landlord monthly, as Additional Rent, Tenant’s Percentage of the amount, if any,
by which Operating Expenses allocable to any calendar year subsequent to the
Base Year exceed the amount of Operating Expenses allocable to the Base Year.”

     3.3. Monthly Payments of Operating Expenses. Effective as of the
commencement of the Additional Period, Paragraph 17.C(iv) of the Lease is hereby
amended in its entirety to read as follows:

          “(iv) Monthly Payments. Beginning January 1, 2004, Tenant shall pay to
Landlord on the first day of each calendar month of the remaining Term
one-twelfth (1/12) of Tenant’s Percentage of the estimated amount, if any, by
which Operating Expenses allocable to any calendar year subsequent to the Base
Year (as defined below) will exceed the amount of Operating Expenses allocable
to the Base Year (the “Estimated Operating Expenses Increase”). The Estimated
Operating Expenses Increase may be adjusted by Landlord at the end of any
calendar quarter on the basis of Landlord’s experience and reasonably
anticipated costs. Any such adjustment shall be effective as of the calendar
month next succeeding receipt by Tenant of written notice of such adjustment.
Within one hundred twenty (120) days following the end of each calendar year
after the Base Year Landlord shall furnish Tenant a statement of (i) the actual
expenses for the calendar year (“Actual Expenses”), (ii) the amount, if any, by
which the Actual Expenses exceed the amount of Operating Expenses allocable to
the Base Year (the “Actual Operating Expenses Increase”), and (iii) payments
made by Tenant with respect to such period. If the Actual Operating Expenses
Increase for the relevant calendar year exceeds Tenant’s payments for the
Estimated Operating Expenses Increase for that period, Tenant shall pay Landlord
the deficiency within thirty (30) days after receipt of such statement. If
Tenant’s payments for the Estimated Operating Expenses Increase for the relevant
calendar year exceed the Actual Operating Expenses Increase for that period,
Landlord shall offset the excess against payments under this Paragraph 17.C
thereafter becoming due to Landlord. There shall be appropriate adjustments of
the Operating Expenses Increase as of the expiration of the Term.”

4. As Is.

     Tenant shall continue to lease the Premises for the Additional Period in
its “AS IS” condition on the date of the commencement of the Additional Period.
Landlord shall have no obligation to make any improvements, alterations,
modifications, repairs or refurbishments of any nature whatsoever to the
Premises as a condition to or in connection with Tenant’s lease of the Premises
for the Additional Period.

3



--------------------------------------------------------------------------------



 



5.   Landlord Option Relocate Tenant Recapture Spaces

     5.1. Landlord’s Relocation Option. At any time during the remaining Term.
Landlord shall have the right, upon not less ninety (90) days prior written
notice to Tenant, to relocate Tenant from the Premises to other space located in
the Project (the “Substitution Space”) of approximately ten thousand (10,000)
square feet and containing improvements comparable to those improvements located
in the Premises its of the Effective Date, in which event Tenant shall enter
into an amendment of the Lease with Landlord to provide for (i) the deletion of
all references to the Premises and the insertion of the Substitution Space in
place thereof, (ii) if the Substitution Space is not located within the
Building, the deletion of all references to the Building and the insertion in
place thereof of the building located within the Project in which the
Substitution Space is located, (iii) Tenant’s Percentage shall be equitably
redetermined by Landlord and (iv) any other revisions reasonably necessary to
effect Tenant’s relocation to the Substitution Space. In all other respects, the
terms and conditions contained in this Lease shall remain unmodified and in full
force and effect. Without limiting the foregoing. Landlord and Tenant
acknowledge that the net Monthly Rent payable under the Lease by Tenant as of
the commencement of the Additional Period is based upon utilization of only the
In-Use Portion and that, as a result, if Landlord exercises its right to
relocate Tenant to the Substitution Space as provided in this Section 5.1. the
net Monthly Rent payable by Tenant under the Lease shall not be modified.
Landlord shall pay Tenant for Tenant’s reasonable costs of moving and telephone
relocation.

     5.2. Landlord’s Option to Recapture Spaces. In addition to the rights
granted to Landlord in Section 5.1 of this Amendment, at any time and from time
to time during the remaining Term, Landlord shall have the right to recapture
and terminate the Lease with respect to all or any portion of the Premises other
than the In-Use Portion (the “Remaining Portion”). To the extent Landlord elects
to recapture all or any portion of the Remaining Portion, Tenant shall enter
into an amendment of the Lease with Landlord to provide for (i) modification of
all references to the Premises to delete the relevant portion of the Remaining
Portion recaptured by Landlord, (ii) Tenant’s Percentage shall be equitably
redetermined by Landlord and (iii) any other revisions reasonably necessary to
effect Landlord’s recapture of the relevant portion of the Remaining Portion. In
all other respects, the terms and conditions contained in this Lease shall
remain unmodified and in full force and effect. Without limiting the foregoing,
Landlord and Tenant acknowledge that the net Monthly Rent payable under the
Lease by Tenant as of the commencement of the Additional Period is based upon
utilization of only the In-Use Portion and that, as a result, if Landlord
exercises its right to recapture all or any portion of the Remaining Portion as
provided in this Section 5.2. the net Monthly Rent payable by Tenant under the
Lease shall not be modified. Tenant shall remove any of its trade fixtures,
equipment or other personal property from the relevant portion of the Remaining
Portion which is being recaptured by Landlord prior to the expiration of the
90 day period set forth above, Landlord, at no cost to Tenant, shall construct
one(1) or more demising walls between the In-Use Portion and the relevant
portion of the Remaining Portion which is being recaptured by Landlord as
necessary to secure the In-Use Portion. Tenant acknowledges that any such
construction shall be performed and completed by Landlord during business hours
and that Landlord shall have access to all portions of the Premises for purposes
of performing such construction. In addition, Tenant acknowledges that dust,
noise and debris will result from such construction and that, provided Landlord
takes such steps as are reasonably to necessary to minimize interference with
Tenant’s use of the In-Use Portion, Tenant shall have no right to terminate the
Lease or seek any other relief or reimbursement in connection with such
construction.



6.   No Options to Extend.

     Tenant has no options to extend the term of the Lease.



7.   Brokers.

     Landlord and Tenant acknowledge and agree that no real estate brokers were
involved in the negotiation of this Amendment. Landlord and Tenant (each being
hereinafter referred to in this Section 7 as the “Indemnitor”) each agrees to
defend with counsel reasonably satisfactory to

4



--------------------------------------------------------------------------------



 



the other party and indemnify the other party from and against all liability,
claims, actions, causes of action, suits, demands, damages, or costs of any kind
arising from or connected with any broker’s or finder’s fee or commission or
charge claimed to be due any person arising from the Indemnitor’s conduct with
respect to said transaction, other than the commission provided for above. This
obligation shall survive and be enforceable following the expiration or earlier
termination of the Lease.

8. Ratification.

     Except as otherwise provided herein, the Lease is hereby ratified and
affirmed and remains in full force and effect.

9. Successors and Assigns.

     This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto, their successors, transferees, heirs, personal representatives
and assigns.

     IN WITNESS WHEREOF, tire parties hereto have executed this Amendment on the
respective dates set opposite their signatures below, but this Amendment on
behalf of such party shall be deemed to have been dated as of the date first
above written.

                    LANDLORD:
 
                  KOLL/INTEREAL BAY AREA,   a California general partnership
 
                    By:   Washcop Limited Partnership,         a Delaware
limited partnership
 
                        By:   Pacific Resources Associates, LLC,             a
Delaware limited liability company,         Its:   General Partner
 
               
Date: 8/6/2003
          By:   /s/ Shari L. Reed
 
                            Name: Shri L. Reed             Its:       Vice
President

              TENANT:
 
            TVIA, INC.,     a Delaware corporation
 
       
Date: 7/02/2003
  By   /s/ Eli Porat
 
       
 
            Eli Porat
 
       
 
      (Typed or printed name)
 
      Its CEO

5



--------------------------------------------------------------------------------



 



EXHIBIT 1

IN-USE PORTION

(FLOOR PLAN MAP) [f09965f0996502.gif]

6